In an action to recover damages for breach of contract (1st cause of action) and to recover damages for conspiracy (2d cause of itetion) an order was entered granting a motion to dismiss, for insufficiency, the second cause of action (Rules Civ. Prac., rule 106, subd. 4), with leave to plead over, and denying a similar motion to dismiss the first cause of action. The appeal is from so much of said order as denies the motion to dismiss the first cause of action. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion.
Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.